The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 6, 2020 has been entered. 
Acknowledgement is made of Applicant's remarks and amendments in the response filed November 6, 2020.  Acknowledgement is made of the amendment to Claim 1 cancelling the language “characterized by unhealthy or abnormal levels of MAGL and/or FAAH” and requiring that, the level of monoacylglycerol lipase (MAGL) and/or the level of fatty acid amide hydrolase (FAAH) in a biological sample from the subject is decreased after administration of the therapeutically effective amount of the compound to the subject as compared to the level of MAGL and/or the level of FAAH in a biological sample from the subject prior to the administration, thereby treating the subject.


Priority
This application, 16/431,632, filed 06/04/2019 is a division of 15/919,113, filed 03/12/2018, now U.S. Patent 10,350,205. 15/919,113 claims priority from provisional application 62/470,830, filed 03/13/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejections

Claim rejections – 35 USC § 112
The rejection of Claims 1 – 4, 8, 10 and 12 – 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is rendered moot and is withdrawn in response to Applicant’s amendment to Claim 1 cancelling the language “characterized by unhealthy or abnormal levels of MAGL and/or FAAH” and requiring that, the level of monoacylglycerol lipase (MAGL) and/or the level of fatty acid amide hydrolase (FAAH) in a biological sample from the subject is decreased after administration of the therapeutically effective amount of the compound to the subject as compared to the level of MAGL and/or the level of FAAH in a biological sample from the subject prior to the administration, thereby treating the subject.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Patricia Campbell on May 20, 2021.
The claims have been amended as follows:

Claims 17 – 32.  (Cancelled)   

Rejoinder
It is noted that upon the allowance of a generic claim, applicant is entitled to claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  Accordingly, method Claims 5 – 7, 9 and 11, previously withdrawn in reply to the response to the specie election requirement filed November 8, 2019, are rejoined with the allowed product Claims 1 – 4, 8, 10 and 12 – 16.   
Because a claimed specie previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the specie election requirement as set forth in the Office action mailed on September 19, 2019 is hereby withdrawn. In view of the withdrawal of the specie election requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method of treating a neurological disorder in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound having the structure of Formula (I), as recited in Claim 1; or a pharmaceutically acceptable salt or solvate thereof, wherein the level of monoacylglycerol lipase (MAGL) and/or the level of fatty acid amide hydrolase (FAAH) in a biological sample from the subject is decreased after administration of the therapeutically effective amount of the compound to the subject as compared to the level of MAGL and/or the level of FAAH in a biological sample from the subject prior to the administration, thereby treating the subject, is allowed as being neither anticipated by nor obvious over the closest prior art.
Breitenbucher et al. in US patent 8,461,159 is representative of the closest prior art.  Breitenbucher teaches and claims heteroaryl-substituted urea modulators of fatty acid amide hydrolase wherein said compounds are structurally similar to those recited in the instantly claimed method, wherein said compounds are claimed to treat a genus of disorders, including the art-recognized neurological disorders Alzheimer’s disease, Parkinson’s disease, Huntington’s chorea and epilepsy.   A comparison of a 

    PNG
    media_image1.png
    107
    267
    media_image1.png
    Greyscale
 	 
    PNG
    media_image2.png
    227
    447
    media_image2.png
    Greyscale

      Example 56 of Breitenbucher			Instant Formula (I)
The compounds differ in that the compounds of instant Formula (I) require 1) a carbamate functional group linked to a pyridine ring, and 2) element “A” is limited to a phenyl or pyridine ring; neither of which are taught or suggested by Breitenbucher.  Accordingly, one of ordinary skill in the art would have been motivated to modify the compounds of Breitenbucher to those recited in instant Formula (I) with a reasoanble expectation of treating a neurological disorder e.g. Alzheimer’s disease, Parkinson’s disease, Huntington’s chorea and epilepsy.
Naidoo et al. discloses in Neurotherapeutics 9:801 – 813 (2012) the dual small molecule inhibitor of MAGL and FAAH AM6701 exerts a synergistic neuroprotective action on the endocannabinoid system by acting on AEA and 2-Ag to protect against seizures, related to epilepsy, in a mouse model.
The specification discloses (Table 1, page 145) that compounds of instant Formula (I) inhibit MAGL and/or FAAH activity in vitro in mouse and human brain fractions and in vivo in C57B1/6J mice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
Claims 1 – 16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628